Citation Nr: 1200703	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-45 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to a compensable evaluation for the service-connected chalazion, left lower eyelid, claimed as an eye condition.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 RO rating decision.  

In a July 2007 rating decision, the RO, inter alia, denied entitlement to a compensable evaluation for chalazion, left lower eyelid, claimed as an eye condition.   

The Veteran filed his VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2008, which indicated his intent to withdraw the issue of a compensable evaluation for the service-connected eye disability from his appeal.  The criteria for the withdrawal of the appeal by the Veteran as to the issue of a compensable evaluation for the service-connected eye disability were met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).  

However, in a statement received in July 2009, the Veteran revived the claim for increase.  The Veteran has perfected his appeal for this issue.  Hence, the matter is appropriately before the Board for adjudication on the merits.  

This matter is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The RO initially granted service connection for this disability, in a rating decision dated in March 1995.  At that time, a noncompensable (no percent) rating was assigned pursuant to 38 C.F.R. § 4.84a, DCs 7899-7819, effective on November 3, 1993.  The Veteran filed his current claim for an increased rating in October 2006.  He essentially contends that his eye lid condition interferes with his vision.  

When a veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Schedule for Rating Disabilities, the diagnosed condition will be evaluated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  

In this case, the RO determined the Veteran's disability should be rated under Diagnostic Code 6015.  Under the Schedule for Rating Disabilities for Diseases of the Eye, DC 6015 mandates that the benign neoplasms (of eyeball and adnexa) be evaluated as follows: Separately evaluate visual impairment and nonvisual impairment, e.g., disfigurement (diagnostic code 7800), and combine the evaluations.  38 C.F.R. § 4.79, DC 6015 (2011).  

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  The examination must be conducted by a licensed optometrist or by a licensed ophthalmologist, and the examiner must identify the disease, injury, or other pathologic process responsible for any visual impairment found.  Examinations of visual fields or muscle functions will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  Unless medically contra-indicated, the fundus must be examined with the claimant's pupils dilated.  38 C.F.R. § 4.75 (a), and (b) (2011).  

It is noted that if disease or injury associated with visual field defect is indicated, visual fields are to be measured using the Goldmann kinetic perimetry or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability, and in all cases, the results must be recorded on a standard Goldmann chart, which must be included with the examination report.  38 C.F.R. § 4.77 (2011).  

By way of background, in a VA Form 9, Appeal to Board of Veterans' Appeals, received in November 2010, the Veteran provided an account of the history of his in-service injury to the left eye, which he claims occurred after being hit in the left eye when breaking up a fight.  The service treatment records, dated in February 1968, show diagnosis of chalazion.  VA treatment records dated in April 1968, show that he underwent surgery to treat swelling in his left lower lid.  

A March 1975 VA 	treatment record shows treatment for a corneal abrasion of the left eye after the Veteran complained that his left eye started to bother him.  VA treatment records, dated in October 1976 and October 1977, indicate findings of irritation and small cystic lesion on the left lower eye lid.  In August 1978, the Veteran was treated for glaucoma or cataracts, status post of chalazion removal from the left lower lid in November 1977.  The diagnosis was intra-dermal nevus.  A June 1979 VA treatment record reflects treatment for left eye pain without injury, and a diagnosis of conjunctivitis.  

Notably, the VA treatment records, dated from 2006 to 2010, show findings of corrected visual acuities of no more than 20/30-2 for near and distance testing in the left eye.  

Significantly, the VA eye outpatient clinic notes, dated in September 2005 and November 2005, reveal complaints of regrowth of lesion on the left lower lid after it was removed many years ago, and findings of mild raised area below the left lower lid and circular mid stromal scar inferior to central visual axis with second mid stromal linear scar superior temporal to central visual axis in the left eye.  The Veteran was diagnosed with chalazia left lower lid.  

A VA eye clinic note, dated in January 2007, indicates findings of small stromal scar in the left eye, arcus in both eyes and incipient cataracts in both eyes, left more than right, and diagnoses of a subjunctival hemorrhage of the left eye, likely secondary to history of hypertension with aspirin use, and of refractive error, to include hyperopia, astigmatism, and presbyopia.  

The Veteran has also been treated for cortical cataracts, presboyopia and compound hyperopic astigma secondary to corneal leucoma in the left eye, and for uveitis.  

In conjunction with the current appeal the Veteran underwent a VA eye examination in January 2007, during which the examiner indicated the claims file was not reviewed.  

The Veteran reported complaints of ocular inflammation in the form of uveitis.  The examiner noted no history of surgery to the eyes or eye neoplasm; however, a trauma to the left eye cornea was noted as occurring prior to 1995.  

On examination, the examiner noted there were no left eye visual symptoms, no periods of incapacitation due to eye disease, and no history of congestive or inflammatory glaucoma.  The Veteran was not observed to have keratoconus, his visual acuity was not observed to be worse than 5/200, and there was visual field defect, homonymous hemianopsia, nystagmus, scotoma, loss of eyebrows or eyelashes, ptosis, lagophthalmos, symblepharon, diplopia or strabismus present.  The eyelids were described as normal.  Left eye corrected far vision was 20/20, and corrected near vision was 20/20.  

The examiner noted that there was early nuclear and cortical changes right and left, and corneal scar of the left eye off visual axis due to an eye injury.  Funduscopic examination was normal, but findings on slit lamp examination were abnormal.  

The examiner indicated examination of the Veteran's cornea revealed left eye stromal scar outside of visual axis. The Veteran was diagnosed with incipient cataracts in the right and left eye, with corneal scar left eye, and with a history of uveitis 1995.  

A September 2007 VA eye clinic note shows complaints of blurry vision, and indicates a history of corneal scar in the left eye and a prior history of uveitis in both eyes.  The practitioner noted that the Veteran was prescribed artificial tears and lubrication, and indicated that he was not using his glasses that he was prescribed during his last visit because he reported that he did not need them.  

In September 2009 the Veteran underwent a second VA eye examination.  Here, he complained of reduced vision in his left eye and reported visual symptoms of blurring.  The examiner noted a history of injury to the left cornea sustained during an altercation in the mid-1970's, after the Veteran was punched or hit in his left eye, which caused a permanent corneal leucoma with associated mild vision loss.  The examiner noted no history of hospitalization or surgery, no eye neoplasm, and no incapacitating periods due to eye disease.  

On muscle function examination, the examiner observed no diplopia present, and funduscopic examination of the left eye revealed normal findings.  Further, there was no visual field defect present.  The examiner indicated the Veteran's visual acuity was not worse than 5/200, and there was no corneal disorder (including keratoconus) that resulted in severe, irregular astigmatism.  

Central visual acuity testing revealed findings of corrected distance vision in the left eye of 20/40-2, and corrected near vision in the left eye of 20/30-2.  Slit lamp findings for the left eye showed abnormal results.  The examiner observed moderate anterior and posterior cortical opacities, and chalazion in the left lower lid.  

An examination of the cornea revealed sub-epithelial leucoma in inferior-nasal mid periphery, continuous with a dagger-shaped scar located inferior-temporal to circular lesion.  Examination of the iris and the sclera/conjunctiva were found to be within normal limits, and anterior chamber was described as deep and clear.  Tonometry exam of the left eye revealed findings of 13 mm Hg.  

Further, there were no physical findings of abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss noted.  The examiner observed that the Veteran was an absolute presbyope.  

The Veteran was diagnosed with corneal leucoma of the left eye resulting in reduced vision in the left eye, with significant effect on usual occupation due to vision difficulty.  However, the examiner opined that the corneal injury and associated moderate visual reduction in the left eye occurred during an incident long after the Veteran's military discharge.  

Also, the examiner opined that the chalazion most likely resulted from scar accumulation associated with an external hordeolum which occurred just in the recent past, and concluded that because of time factors and circumstances of the eye condition, these eye problems were not caused by or a result of military service.  

In July 2010 the Veteran underwent a third VA eye examination, during which he complained of mild visual reduction in the left eye and described symptoms of blurring.  Muscle function exam results revealed normal funduscopic examination findings for the left eye and no visual field defect.  The examiner noted that there was no visual acuity worse than 5/200, nor was there a corneal disorder (including keratoconus) resulting in severe irregular astigmatism present.  

Central visual acuity testing revealed findings of corrected distance vision in the left eye of 20/40, and corrected near vision in the left eye of 20/30.  Slit lamp findings for the left eye showed abnormal results in the form of two prominent corneal leucomae at far superior-temporal and mid-peripheral inferior-nasal locations.  

An examination of the lens showed findings of mild anterior cortical opacity.  However, lids/lacrimal, sclera/conjunctiva, and iris were found to be within normal limits, and anterior chamber was described as deep and clear.  Tonometry exam of the left eye revealed findings of 7 mm Hg.  Further, there were no physical findings of abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss noted.  The examiner observed that the Veteran was an absolute presbyope.  

The Veteran was diagnosed with two corneal leucomae in the left eye causing mild visual reduction in the left eye, with no significant effects on the usual occupation, and no effects on usual daily activities.  

The examiner opined that the corneal opacities and associated visual effect in his left eye were not caused by or a result of military service, but were the result of an injury sustained during the 1970's, years following the Veteran's military discharge.  

An addendum, dated in September 2010, by the examiner who performed the September 2009 and July 2010 examinations, includes a response to questions regarding an outstanding "scar examination."  

The examiner noted that the Veteran had previously undergone removal of a growth from his left eyelid according to his history; however, the chalazion in question was not visible or observed during the July 2010 examination.  The examiner indicated that, on examinations in June 2009 and December 2009, there were no observations of any chalazion or residual "scar tissue" on the lower left lid during either examination.  The examiner noted that there was some scarring of the left cornea, but not of the lid, and attributed the corneal opacities to a different etiology than the service-connected left eye disability.  

The Board notes that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The medical conclusions reached by the examiner who conducted the September 2009, July 2010 and September 2010 VA examinations are not adequate due to the lack of adequate reasoning to support their conclusions that the Veteran's mild visual reduction in the left eye, and chalazion of the left lower lid, are unrelated to his service.  

In this regard, in the September 2010 addendum, the examiner indicated that on examinations in June 2009 and December 2009, there were no observations of any chalazion or residual "scar tissue" on the lower left lid during either examination; however, the examiner failed to account for the findings of a chalazion on the September 2009 VA examination.  

Moreover, in the September 2009 examination report, the examiner opined that the chalazion most likely resulted from scar accumulation associated with an external hordeolum which occurred "just in the recent past," and concluded that because of time factors and circumstances of the eye condition, these eye problems were not caused by or a result of military service.  

The examiner failed to address the recurrent episodes of chalazion throughout the duration of the appeal.  Further, the examiner's opinion that the current left eye disability is related to an injury sustained in the "1970's" and not due to the service-connected disability had not been adequately explained by a review of the historical record.  The Board finds this examiner failed to provide adequate rationale for all of these opinions.  

Neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Additionally, at no point during any of these examinations, did the examiner address or offer an opinion as to the etiology of the previously diagnosed uveitis, anterior cortical cataracts, presboyopia and compound hyperopic astigma.  

In light of the foregoing, the Board must remand the claim on appeal for a clarifying medical opinion.  Based on the foregoing, the Board finds that a new VA examination and opinion that contains sufficient indication of adequate review and consideration of the pertinent history and medical evidence of record is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2 .  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA treatment records referable to the service-connected left eye disability.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO then should schedule the Veteran for a VA examination with a licensed optometrist or a licensed ophthalmologist to determine the current severity of the service-connected chalazion, left lower eyelid, claimed as an eye condition.  

Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner should set forth in the report all examination findings and the complete rationale for any conclusions reached.  Specific information is needed to assess the severity of the disability in accordance with the applicable diagnostic criteria for evaluating diseases of the eye and skin.  

Notably, after a thorough review of the record and the Veteran's contentions has been performed, the examiner should evaluate all pathology present in and around the Veteran's left eye, and should account for the etiology of any diagnosed injury or illness identified and provide a reason for each opinion given.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

The examiner should also provide information as any diagnosed chalazion, left lower eyelid, or other identifiable scar present, and should identify any visible or palpable tissue loss, any distortion or asymmetry of one or paired features, and/or any characteristics of disfigurement present.  In this regard, the examiner should be informed of what the characteristics of disfigurement, for the purposes of evaluation under 38 C.F.R. § 4.118 (2011) are.  

The examiner should comment on the affect, if any, the service-connected left eye disability has on the Veteran's ability to secure and follow substantially gainful employment.  

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence that is of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


